IN THE SUPREME COURT OF THE STATE OF NEVADA


                CRAIG A. MUELLER,                                    No. 83412
                Appellant,
                vs.
                CRISTINA A. HINDS,
                Res ondent.
                CRISTINA A. HINDS,                                   No. 84077
                Appellant,
                vs.
                CRAIG A. MUELLER,                                        FILED
                Res e ondent.
                                                                         SEP 1 5 2022
                                                                        ELIZABETH A. BROWN
                                                                      CLERK OF SUPREME COURT
                                                                      13Y-S • \
                                                                          DEPUTY CLERK
                                   ORDER AFFIRMING IN PART,
                               REVERSING IN PART AND REMANDING
                           These are consolidated appeals from district court orders
                denying a motion to set aside or modify a divorce decree and marital
                settlement agreement and denying a request for attorney fees and costs.
                Eighth Judicial District Court, Family Court Division, Clark County;
                Rebecca Burton, Judge.'
                           Respondent/appellant Cristina Hinds filed for divorce from
                appellant/respondent Craig Mueller in 2018. On June 20, 2019, during
                Cristina's deposition, the parties reached a marital settlement agreement
                (MSA) concerning the division of community property and placed the terms
                of that agreement on the record pursuant to EDCR 7.50 (requiring
                agreements to be in writing or "entered in the minutes in the form of an
                order" to be effective). On July 28 and 29, 2019, the parties signed the



                       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                is not warranted in this matter.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                0.2a-?
                written MSA, and, on July 29, 2019, the district court entered a stipulated
                decree of divorce, incorporating the MSA.
                            A few months later, Cristina moved to hold Craig in contempt
                of court, largely due to his failure to make the property equalization
                payment provided in the MSA. Craig opposed and filed a countermotion
                seeking to set aside or modify the MSA. Throughout the litigation, both
                parties made multiple requests for an award of attorney fees and costs as
                sanctions and pursuant to the MSA's provision entitling the prevailing
                party to reasonable attorney fees and costs for any action to enforce or
                interpret the MSA. At some point, Cristina conceded that, after the parties
                reached a settlement but before they signed the written MSA, she had taken
                $36,871 from a joint account that the MSA awarded to Craig. She then
                agreed that Craig should be entitled to an offset from the property
                equalization payment in that amount. After an evidentiary hearing, the
                district court granted Cristina's request to enforce the MSA's property
                equalization payment requirement subject to the offset, denied each of
                Craig's requests, and ordered that Cristina should be awarded her attorney
                fees and costs from the date she agreed to the offset. The district court set
                a 15-day deadline for Cristina to submit a memorandum of fees and costs;
                Cristina filed her memorandum one day late and the district court entered
                an order declining to award any fees or costs. Both parties now appeal.
                            In Docket No. 83412, Craig appeals frorn the district court's
                order denying his request to modify or set aside the MSA. We first reject
                Craig's argument that the MSA was not a valid, binding contract due to lack
                of material terms or mutual assent. See Grisham v. Grisham, 128 Nev. 679,
                685, 289 P.3d 230, 234-35 (2012) (providing that "a stipulated settlement
                agreement requires mutual assent" and must include material terms which


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A
                         are "[ lsufficiently certain and definite for a court to ascertain what is
                         required of the respective parties" (internal citation and quotation marks
                         omitted)). The record contains substantial evidence that the parties agreed
                         to all material terms at the time of Cristina's deposition, including a
                         division of assets and the amount of the community property equalization
                         award.2      See May v. Anderson, 121 Nev. 668, 672-73, 119 P.3d 1254, 1257
                         (2005) (explaining that, when determining whether a contract exists, this
                         court will "defer to the district court's findings unless they are clearly
                         erroneous or not based on substantial evidence"). Moreover, both parties
                         affirmed under oath at that deposition that all material terms had been
                         addressed and that they intended the agreement to be enforceable pursuant
                         to EDCR 7.50. And, because the MSA was already a binding agreement
                         before Cristina withdrew the money from their joint account, we agree with
                         the district court that Craig failed to prove that Cristina fraudulently
                         induced him to enter into the MSA. See J.A. Jones Constr. Co. v. Lehrer
                         McGovern Bovis, Inc., 120 Nev. 227, 290-91, 89 P.3d 1009, 1018 (2004)
                         (listing elements to prove fraudulent inducement and holding that a party
                         must prove by clear and convincing evidence that they justifiably relied
                         upon a misrepresentation by the other party which was intended to induce
                         them to enter into a contract); Havas v. Alger, 85 Nev. 627, 631, 461 P.2d
                         857, 860 (1969) ("Fraud is never presumed; it must be clearly and
                         satisfactorily proved.").




                               2 To the extent that Craig argues on appeal that the MSA was not
                         binding until they signed it in July 2019, he acknowledged in his pretrial
                         brief that the MSA was a binding settlement when they agreed to its terms
                         on June 20, 2019.

SUPREME COURT
          OF
      NEVADA
                                                               3
0)   I 947A    cleSP40
                                    We also reject Craig's argument that the district court failed to
                       adjudicate his pretrial motion pursuant to NRS 125.150(3) (concerning
                       postjudgment motions to adjudicate community property omitted from the
                       divorce decree by fraud or mistake).3     Substantial evidence supports the

                       court's findings that there was a full and fair disclosure of all accounts when
                       the parties reached their settlement, and that Craig failed to identify any
                       community assets that were missing or omitted from the MSA. See Ogawa
                       v. Ogawa, 125 Nev. 660, 668, 221 P.3d 699, 704 (2009) (providing that this
                       court will give deference to and uphold a district court's factual findings if
                       they are supported by substantial evidence).
                                    Substantial evidence also supports the district court's finding
                       that Craig failed to provide credible evidence to support his claim that
                       Cristina's act of withdrawing the money from their joint account made it
                       impossible for him to perform under the MSA. See id. Craig argues that he
                       needed that money to serve as collateral for a loan to make the property
                       equalization payment, but he fails to point to anything in the record to show
                       that he formally applied for a loan, or that he was denied a loan for want of
                       those funds, and we will not reweigh the district court's credibility
                       determination on appeal.4 See Ellis v. Caru,cci, 123 Nev. 145, 152, 161 P.3d



                             3The  record belies Craig's contention that the district court found he
                       waived the right to bring a motion pursuant to NRS 125_150(3). Rather, the
                       district court pointed out that, pursuant to the terms of the MSA, Craig
                       waived the right to any further discovery and agreed to settle all claims in
                       the divorce case. Cf. Davi.s v. Beling, 128 Nev. 301, 321, 278 P.3d 501, 515
                       (2012) (explaining that "clear and unambiguous [language in a] contract
                       will be enforced as written").

                             4While the parties agree they contemplated that Craig would have to
                       obtain a loan to make the property equalization payment, they also agree

SUPREME COURT
        OF
     NEVADA
                                                             4
(0) 1917A    mger.es
                     239, 244 (2007) (refusing to reweigh the district court's credibility
                     determinations). Finally, we are not persuaded by Craig's arguments that
                     he, not Cristina, was the prevailing party, as the district court granted
                     Cristina's request to enforce the MSA and it denied each of Craig's
                     requests.5   See Chowdhry v. NLVH, Inc., 109 Nev. 478, 485-86, 851 P.2d

                     459, 464 (1993) ("A plaintiff may be considered the prevailing party for
                     attorney's fee purposes if it succeeds on any significant issue in litigation
                     which achieves some of the benefit          sought in bringing the suit.").

                     Accordingly, we affirm the district court's judgment in Docket No. 83412.
                                  In Docket No. 84077, Cristina appeals from the district court's
                     order denying her motion for attorney fees and costs. Reviewing de novo,
                     we conclude that the district court erred when it relied on NRCP 54(d)(2)(C)
                     in denying Cristina's motion. See Pardee Homes of Nev. v. Wolfram, 135
                     Nev. 173, 176, 444 P.3d 423, 425-26 (2019) (explaining that this court
                     reviews attorney fees decisions de novo when the matter implicates
                     questions of law). While the district court is correct that NRCP 54(d)(2)(C)
                     prohibits it from extending the time for a party to file a motion for attorney
                     fees after the thne to do so has expired, Cristina timely filed her motion for
                     fees before trial. Because Cristina's motion for attorney fees and costs was
                     timely filed, NRCP 54(d)(2)(C) did not constrain the district court's ability
                     to extend the deadline for Cristina to file her supporting memorandum and




                     that Craig obtaining the loan was not a condition precedent to him paying
                     Cristina by the deadline set in the MSA.

                           5We  decline Cristina's request to impose sanctions on Craig for
                     providing an inadequate appendix.

SUPREME COURT
        OF
     NEVADA
                                                           5
(0) I947A    434.>
                            related documents.° See NRCP 54(d)(2)(C) ("The court may not extend the
                            time for filing the motion after the time has expired." (emphasis added)).
                            Accordingly, we reverse the district court's order denying Cristina her
                            attorney fees and costs and remand for the court to consider whether to
                            extend the deadline for Cristina to file her memorandum. Based on the
                            foregoing, we
                                          ORDER the judgment of the district court AFFIRMED IN
                            PART AND REVERSED IN PART AND REMAND this matter to the
                            district court for proceedings consistent with this order.7



                                                                                , C.J.
                                                     Parraguirre


                                                        J.                                     , Sr.J.
                            Cadish




                            cc:   Hon. Rebecca Burton, District Judge, Family Court Division
                                  Willick Law Group
                                  McAvoy Amaya & Revero, Attorneys
                                  Eighth District Court Clerk




                                 °Given our conclusion, we need not reach Cristina's remaining
                            arguments.

                                  7 The  Honorable Mark Gibbons, Senior Justice, participated in the
                            decision of this matter under a general order of assignment.
SUPREME COURT
        OF
     NEVADA
                                                                   6
(01 1947A



              4tsxi   -:e